21-966-pr
     Wright v. United States
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 28th day of October, two thousand twenty-two.
 4
 5          PRESENT: ROSEMARY S. POOLER,
 6                           DENNY CHIN,
 7                           RAYMOND J. LOHIER, JR.,
 8                                   Circuit Judges.
 9          ------------------------------------------------------------------
10
11          MICHAEL WRIGHT,
12
13                             Petitioner-Appellant,
14
15                  v.                                                           No. 21-966-pr
16
17          UNITED STATES OF AMERICA,
18
19                             Respondent-Appellee.
20
21          ------------------------------------------------------------------
22
 1         FOR PETITIONER-APPELLANT:                    MATTHEW B. LARSEN, Assistant
 2                                                      Federal Defender, Federal
 3                                                      Defenders of New York, New
 4                                                      York, NY
 5
 6         FOR RESPONDENT-APPELLEE:                     JARROD L. SCHAEFFER,
 7                                                      Assistant United States
 8                                                      Attorney (Emily A. Johnson,
 9                                                      Karl Metzner, Assistant United
10                                                      States Attorneys, on the brief),
11                                                      for Damian Williams, United
12                                                      States Attorney for the
13                                                      Southern District of New York,
14                                                      New York, NY
15
16         Appeal from an order of the United States District Court for the Southern

17   District of New York (Kimba M. Wood, Judge).

18         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

19   AND DECREED that the order of the District Court is AFFIRMED.

20         Michael Wright appeals from a February 18, 2021 order of the United

21   States District Court for the Southern District of New York (Wood, J.) denying his

22   motion to vacate his conviction pursuant to 28 U.S.C. § 2255. Wright was

23   indicted on three counts: (1) conspiracy to commit Hobbs Act robbery in

24   violation of 18 U.S.C. § 1951; (2) Hobbs Act robbery of a jewelry story in violation

25   of 18 U.S.C. §§ 1951 and 2; and (3) brandishing a firearm “in furtherance of” “the


                                              2
 1   robbery offense charged in Count Two,” in violation of 18 U.S.C.

 2   §§ 924(c)(1)(A)(ii) and 2. This appeal arises from a mismatch between Count

 3   Three as charged in the Indictment and Count Three as described in Wright’s

 4   plea agreement. In the Indictment, Count Three is predicated on the substantive

 5   Hobbs Act robbery offense charged in Count Two. In Wright’s plea agreement,

 6   by contrast, Count Three is predicated on the conspiracy to commit Hobbs Act

 7   robbery charged in Count One. Wright eventually challenged his conviction

 8   under § 2255, arguing that the conviction should be vacated because he pled

 9   guilty to brandishing a gun in furtherance of a Hobbs Act robbery conspiracy, a

10   crime that is no longer a valid predicate for a § 924(c) conviction following

11   United States v. Davis, 139 S. Ct. 2319 (2019). The District Court denied

12   Wright’s motion, holding that his § 924(c) conviction was predicated on

13   substantive Hobbs Act robbery rather than Hobbs Act robbery conspiracy, and

14   was thus unaffected by Davis. We assume the parties’ familiarity with the

15   underlying facts and the record of prior proceedings, to which we refer only as

16   necessary to explain our decision to affirm.

17         I.     Factual Background

18         On April 5, 2012, Wright and three accomplices robbed a jewelry store and

                                              3
 1   brandished a gun during the robbery. Their car crashed during the getaway,

 2   and they fled on foot, leaving the jewelry behind in the car. Wright pled guilty

 3   “to Counts One and Three” pursuant to the plea agreement, which described the

 4   § 924(c) predicate as “the robbery conspiracy charged in Count One of the

 5   Indictment.” Wright was then sentenced principally to a term of 84 months’

 6   imprisonment on the § 924(c) count and one day on the Hobbs Act robbery

 7   conspiracy count. Wright never challenged his conviction or sentence on direct

8    appeal. Instead, years later, he filed this § 2255 motion, ultimately arguing that

9    his § 924(c) is predicated on Hobbs Act conspiracy and thus invalidated by

10   Davis. Because Wright failed to raise his claim on direct appeal, we consider

11   whether and to what extent to review the District Court’s denial of his motion. 1

12         II.    Discussion

13         “Where a defendant has procedurally defaulted a claim by failing to raise

14   it on direct review, the claim may be raised in habeas only if the defendant can

15   first demonstrate either cause and actual prejudice, or that he is actually


     1 We granted Wright’s motion for a certificate of appealability on the following issue:
     “Whether Appellant’s conviction for brandishing a firearm under 18 U.S.C. § 924(c)
     remains valid because it was predicated on Hobbs Act robbery, as stated in the
     indictment, or whether it must be vacated because it was predicated on conspiracy to
     commit Hobbs Act robbery, as stated in the plea agreement.” App’x 72.
                                                 4
 1   innocent.” Gupta v. United States, 913 F.3d 81, 84 (2d Cir. 2019) (quotation

 2   marks omitted). Wright asks us to review his defaulted claim of error because

 3   he has demonstrated cause for the default and actual prejudice as a result of the

 4   alleged error. We conclude that he has failed to show actual prejudice. 2

 5         We start with Wright’s claim of prejudicial error relating to his guilty plea.

 6   To establish actual prejudice in the context of a guilty plea, a defendant must

 7   show that “the violation affected substantial rights and that there is a reasonable

 8   probability that, but for the error, he would not have entered the plea.” Zhang

 9   v. United States, 506 F.3d 162, 168 (2d Cir. 2007) (quotation marks omitted).

10   Wright contends that he “would not have pleaded guilty” to Count Three

11   predicated on substantive Hobbs Act robbery because “no robbery occurred.”

12   Appellant’s Br. 17. He argues that the perpetrators did not “acquire[]” the

13   property (here, the jewelry) because they abandoned it “in the course of their

14   flight,” when their getaway car crashed. Appellant’s Br. 3, 17. Accordingly,

15   Wright asserts, he participated only in an attempted Hobbs Act robbery because




     2 We agree with the District Court that the Government’s conduct in presenting Wright
     with a plea agreement that incorrectly described the predicate for the § 924(c) count
     “can—and should—be avoided.” Wright v. United States, No. 12-CR-442, 2021 WL
     633102, at *4 (S.D.N.Y. Feb. 18, 2021).
                                                 5
 1   the robbery was not “completed.” We disagree.

 2         Hobbs Act robbery requires only “the unlawful taking or obtaining of

 3   personal property from the person or in the presence of another, against his will,

 4   by means of actual or threatened force.” 18 U.S.C. § 1951(b)(1). At his plea

 5   hearing, Wright admitted that a weapon was brandished “in connection with the

 6   taking of property, jewelry, from a store.” App’x 38. And his Presentence

 7   Report confirmed that Wright only abandoned the stolen jewelry when the

 8   getaway car crashed, which was after Wright and others carried the jewelry out

 9   of the store. The record thus supports Wright’s "unlawful taking or obtaining"

10   of the jewelry -- acts which surpass attempt and amount to participation in

11   Hobbs Act robbery. We see no reasonable probability that Wright would have

12   refrained from pleading guilty to the § 924(c) count predicated on Hobbs Act

13   robbery.

14         Finally, Wright maintains that the Indictment was constructively amended

15   in connection with his guilty plea. Assuming without deciding that Wright is

16   correct about the Indictment, we conclude that he nevertheless cannot establish

17   that he suffered any prejudice as a result of the amendment. As noted, the

18   record supports a § 924(c) conviction predicated on Hobbs Act robbery, and

                                             6
 1   Wright has failed to show that the amendment “worked to his actual and

 2   substantial disadvantage,” and infected the proceedings “with error of

 3   constitutional dimensions.” United States v. Frady, 456 U.S. 152, 170 (1982); see

 4   also United States v. Dussard, 967 F.3d 149, 157–58 (2d Cir. 2020), cert. denied,

 5   141 S. Ct. 2633 (2021) (finding no prejudice, even where defendant did not plead

 6   guilty to the predicate offense, because there was “ample” evidence “for a

 7   conviction under § 924(c)(1)(A)(i) on the basis of” a valid predicate); Johnson v.

 8   United States, 779 F.3d 125, 129 (2d Cir. 2015) (“§ 924(c) does not require the

 9   defendant to be convicted of (or even charged with) the predicate crime, so long

10   as there is legally sufficient proof that the predicate crime was, in fact,

11   committed.”).

12         We have considered Wright’s remaining arguments and conclude that

13   they are without merit. For the foregoing reasons, the order of the District

14   Court is AFFIRMED.

15                                           FOR THE COURT:
16                                           Catherine O’Hagan Wolfe, Clerk of Court




                                                7